Case 7:21-cv-04909 Document 1-3 Filed 06/03/21 Page 1 of 10




        EXHIBIT A
FILED: WESTCHESTER COUNTY CLERK 03/03/2021 06:34 PM                           INDEX NO. 52439/2021
NYSCEF DOC. NO. 1   Case 7:21-cv-04909 Document 1-3 Filed 06/03/21 Page 2 of 10 NYSCEF: 03/03/2021
                                                                      RECEIVED




                                              1 of 9
FILED: WESTCHESTER COUNTY CLERK 03/03/2021 06:34 PM                           INDEX NO. 52439/2021
NYSCEF DOC. NO. 1   Case 7:21-cv-04909 Document 1-3 Filed 06/03/21 Page 3 of 10 NYSCEF: 03/03/2021
                                                                      RECEIVED




                                              2 of 9
FILED: WESTCHESTER COUNTY CLERK 03/03/2021 06:34 PM                           INDEX NO. 52439/2021
NYSCEF DOC. NO. 1   Case 7:21-cv-04909 Document 1-3 Filed 06/03/21 Page 4 of 10 NYSCEF: 03/03/2021
                                                                      RECEIVED




                                              3 of 9
FILED: WESTCHESTER COUNTY CLERK 03/03/2021 06:34 PM                           INDEX NO. 52439/2021
NYSCEF DOC. NO. 1   Case 7:21-cv-04909 Document 1-3 Filed 06/03/21 Page 5 of 10 NYSCEF: 03/03/2021
                                                                      RECEIVED




                                              4 of 9
FILED: WESTCHESTER COUNTY CLERK 03/03/2021 06:34 PM                           INDEX NO. 52439/2021
NYSCEF DOC. NO. 1   Case 7:21-cv-04909 Document 1-3 Filed 06/03/21 Page 6 of 10 NYSCEF: 03/03/2021
                                                                      RECEIVED




                                              5 of 9
FILED: WESTCHESTER COUNTY CLERK 03/03/2021 06:34 PM                           INDEX NO. 52439/2021
NYSCEF DOC. NO. 1   Case 7:21-cv-04909 Document 1-3 Filed 06/03/21 Page 7 of 10 NYSCEF: 03/03/2021
                                                                      RECEIVED




                                              6 of 9
FILED: WESTCHESTER COUNTY CLERK 03/03/2021 06:34 PM                           INDEX NO. 52439/2021
NYSCEF DOC. NO. 1   Case 7:21-cv-04909 Document 1-3 Filed 06/03/21 Page 8 of 10 NYSCEF: 03/03/2021
                                                                      RECEIVED




                                              7 of 9
FILED: WESTCHESTER COUNTY CLERK 03/03/2021 06:34 PM                           INDEX NO. 52439/2021
NYSCEF DOC. NO. 1   Case 7:21-cv-04909 Document 1-3 Filed 06/03/21 Page 9 of 10 NYSCEF: 03/03/2021
                                                                      RECEIVED




                                              8 of 9
FILED: WESTCHESTER COUNTY CLERK 03/03/2021 06:34 PM                          INDEX NO. 52439/2021
NYSCEF DOC. NO. 1 Case 7:21-cv-04909 Document 1-3 Filed 06/03/21 PageRECEIVED
                                                                      10 of 10 NYSCEF: 03/03/2021




                                             9 of 9
